ON MOTION TO DISMISS
PER CURIAM.
Notice of this criminal appeal was filed in the office of the Clerk of the Circuit Court in and for Pasco County 303 days after the entry of the judgment and sentence sought to be reviewed and 265 days after the entry of the order denying a motion for mitigation and some 224 days following the last docket entry in the Criminal Court progress docket in this case.
As this is a criminal case, appellant had a 90-day period in which to file his notice of appeal by the rules then in effect. FAR 6.2, 1962 Revision as amended 1965, 32 F.S.A. Clearly, the notice of appeal herein was not timely filed. We are, thus, without jurisdiction over this cause and must grant the motion to dismiss.
It is so ordered.
HOBSON, A. C. J., and PIERCE and MANN, JJ., concur.